Citation Nr: 1412075	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-24 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death, pursuant to the provisions of 38 U.S.C.A. § 1310.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service from April 1951 to April 1953.  He died in September 2005.  The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia. 
  
In December 2013 the appellant testified at a videoconference hearing before the undersigned.  The transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The widow of the Veteran maintains that the Veteran's death was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA in performance of a medical procedure at a VA facility on April 13, 2005.  The appellant reports that although the Veteran had Parkinson's disease for a long time, he was still quite mobile and had a good quality of life before he 


underwent a simple VA outpatient surgery on April 13, 2005.  She asserts that during the VA surgery the physician negligently pierced the Veteran's bowels in four places.  She maintains that the pierced bowels resulted in serious complications and that the Veteran had to return to the hospital and that he required inpatient care from that point onward, and that this led to his death in September 2005.

The record reveals that following the piercing of his bowels the Veteran was in the VA hospital ICU for approximately a month.  Then he remained at the VA hospital in a non-ICU bed until June 9, 2005, at which time he was transferred to Portsbridge Hospice.  The Veteran remained an inpatient at Portsbridge Hospice until he died there in September 2005.  

The Board notes that the Veteran's records of terminal treatment at the Portsbridge Hospice are not of record and have not been requested.  Such records are pertinent to the appellant's claims.  Copies of these records must be requested and associated with the file if obtained.  38 C.F.R. § 3.159(c).

The appellant submitted a December 2013 letter from a private physician.  Although not explicitly stating so, this letter seems to indicate that the VA outpatient procedure on April 13, 2005 may have been negligently performed and may have resulted in the Veteran dying prematurely.  Consequently, the Veteran's claims file should be reviewed by a urological specialist and an opinion obtained as to whether the Veteran's April 13, 2005 VA medical procedure was negligently performed, and if so, did such materially contribute to the Veteran's death.  

The issue of entitlement to service connection for the cause of the Veteran's death, pursuant to the provisions of 38 U.S.C.A. § 1310, shall be held in abeyance pending the completion of the development requested herein.  


Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, contact the Portsbridge Hospice and request copies of all of the Veteran's treatment records dated from June 9, 2005 to September [redacted], 2005.  All copies obtained should be associated with the claims file.  

2.  When the above action has been accomplished to the extent possible, send the Veteran's claims file to a urological specialist for review.  The reviewer should review the relevant evidence in the claims file and offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that bowel piercings occurred as a result of the April 13, 2005 VA procedure and that such:

a). Were caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or by an event not reasonably foreseeable; and

b).  Contributed substantially or materially to the Veteran's death.

(NOTE: To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment caused an additional disability, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished the surgical treatment without the Veteran's informed consent. 

Whether the proximate cause of the Veteran's additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  In determining whether an event was reasonably foreseeable, consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.)

In rendering these opinions, the examiner should consider the Veteran's VA and private treatment records, a May 2006 letter from Portsbridge Hospice, and the December 2013 letter from JDB, a private physician.

3.  After completing the above, readjudicate the appellant's claims.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case (SSOC) which includes review of all evidence received since the April 2010 SOC, and should be afforded the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


